Citation Nr: 1808877	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Gibson










INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has since been transferred to the Milwaukee, Wisconsin RO.


FINDING OF FACT

On December 26, 2017, the Board received a statement from the Veteran withdrawing all of his claims.  


CONCLUSION OF LAW

The criteria are met for a withdrawal of his claims for service connection for a left knee disability and for an increased rating for his bilateral hearing loss.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of claims

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In December 2017, the Veteran filed a statement that indicated he wished to withdrawal his claims for service connection for a left knee disability and for an increased rating for his bilateral hearing loss.  This statement complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id.


ORDER

The claims of entitlement to service connection for a left knee disability and for an increased rating for his bilateral hearing loss are dismissed. 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


